Title: To Alexander Hamilton from Jonathan Forman, 15 January 1800
From: Forman, Jonathan
To: Hamilton, Alexander


          
            To the Honorable Major General Alexander Hamilton
            Sir,
            Cazenovia, Chenango County Jany. 15th. 1800
          
          In the last Month I wrote to Jonas Platt Esq. a Member from this district in the House of Representatives, requesting him, that if the Number of Regiments, deemed Necessary were not completed; to give my Name what Assistance he cou’d for the Command of one of them—A Regiment in this Western part of this State; May not be considered an improper, disposition, And may be usefull at all times, for Northern or Western service—The expence of Supplies for a Regiment, here in all cases, (Except the transportation of Arms & Clothing) I believe wou’d be less, than Allmost Any other Stations, Salt and every other necessary, being in the Neighbourhood at reduced prices from the Old Countries—I am also of Opinion that it may be well Officered, from the Counties of Oneida, Chenango, Otsego, Tigo, Ontario, Cayuga, Onondaga, & Steuben. If you Approve my Application, You will oblige me by lending your Aid, but as it is not probable you can have any recollection of me in former Service—Allow me to refer you to Governor Howell, of New Jersey, Generals E: & J. Dayton, Colo Ogden; Or Any Officer, you choose, who knew me for my character as An Officer, in the rank of this present Application.
          I serious lament with you the loss of Our beloved Chief.
          I am with sentiments Of true esteem and respect Sir Your Most Obdedient Servant
          
            Jona. Forman
          
        